Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Burum on 5/21/21.
The application has been amended as follows:
Claims 36 and 46 have been amended as annotated below:
Claim 36 (New): A system for dispensing a disposable plastic cutlery article comprising a no-touch utensil dispenser having a first escapement finger and a second escapement finger, the plastic cutlery article comprising: a handle having a handle length extending from a first handle end to a second handle end along a longitudinal axis, said handle being configured for gripping said plastic cutlery article, said plastic cutlery article being configured for positioning in the utensil dispenser with the longitudinal axis being generally horizontal; the handle comprising a planar first surface, a planar second surface, a first side, a second side, a shaped region formed into the first handle end, and a stacking region of the handle extending from the shaped region to the second handle end, said first surface extending along substantially all of the handle length from the first handle end to the second handle end, said second surface extending from the shaped region to the second handle end, said first and said second sides extending vertically from mutually opposing edges of said first surface; a head extending from the second handle end along said longitudinal axis, the head being configured for contacting and manipulating food; said plastic cutlery article being configured for alignment in a generally vertical stack of a plurality of identical plastic cutlery articles in said utensil dispenser, wherein the first surfaces of the plurality of identical plastic cutlery articles in said vertical stack are directed downward, the first surface of a bottommost plastic cutlery article in said vertical stack of the plurality of identical plastic cutlery articles being supported by [[a]]the first escapement finger of said utensil dispenser at the first handle end of the bottommost plastic cutlery article, and wherein the second surface of said bottommost plastic cutlery article is configured to be in physical contact with the first surface of the handle of an adjacent plastic cutlery article in said vertical stack of the plurality of identical plastic cutlery articles; said shaped region formed into the first handle end of the plastic cutlery article providing a handle gap between the first handle end of said bottommost cutlery article and the the second escapement finger of the utensil dispenser, thereby supporting the first surface of said adjacent plastic cutlery article while the first escapement finger is withdrawn from below the bottommost plastic cutlery article, and the bottommost plastic cutlery article is released from said vertical stack under the sole impulsion of gravity while the adjacent cutlery article is retained in the vertical stack, wherein the first escapement finger overlaps the second escapement finger in a vertical direction.

Claim 46 (New): A system for dispensing a disposable plastic cutlery articlecomprising a no-touch utensil dispenser having a first escapement finger and a second escapement finger, the plastic cutlery article comprising: a handle having a handle length extending from a first handle end to a second handle end along a longitudinal axis, said handle being configured for gripping said plastic cutlery article, said plastic cutlery article being configured for positioning in the utensil dispenser with the longitudinal axis being generally horizontal; the handle comprising a planar first surface, a planar second surface, a first side, a second side, a shaped region formed into the first handle end, and a stacking region of the handle extending from the shaped region to the second handle end, said first surface extending along substantially all of the handle length from the first handle end to the second handle end, said second surface extending from the shaped region to the second handle end, said first and said second sides extending vertically from mutually opposing edges of said first surface; a head extending from the second handle end along said longitudinal axis, the head being configured for contacting and manipulating food; said plastic cutlery article being configured for alignment in a generally vertical stack of a plurality of identical plastic cutlery articles in said utensil dispenser, wherein the first surfaces of the plurality of identical plastic cutlery articles in said vertical stack are directed downward, the first surface of a bottommost plastic cutlery article in said vertical stack of the plurality of identical plastic cutlery articles being supported by [[a]]the first escapement finger of said utensil dispenser at the first handle end of the bottommost plastic cutlery article, and wherein the second surface of said bottommost plastic cutlery article is configured to be in physical contact with the first surface of the handle of an adjacent plastic cutlery article in said vertical stack of the plurality of identical plastic cutlery articles; said shaped region formed into the first handle end of the plastic cutlery article providing a handle gap between the first handle end of said bottommost cutlery article and the first surface of said adjacent plastic cutlery article in said vertical stack of said plurality of identical plastic cutlery articles, said handle gap having a longitudinal depth and a vertical height, wherein said longitudinal depth of the handle gap is greater than said vertical height of the handle gap; said handle gap being suitable for an insertion therein of [[a]]the second escapement finger of the utensil dispenser, thereby supporting the first surface of said adjacent plastic cutlery article while the first escapement finger is withdrawn from below the bottommost plastic cutlery article, and the bottommost plastic cutlery article is released from said vertical stack under the sole impulsion of gravity while the adjacent cutlery article is retained in the vertical stack, wherein the first escapement finger overlaps the second escapement finger in a vertical direction.

Allowable Subject Matter
Claims 36-54 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are WO01/05281A1 (Casebasse) and  USPGPUB 20110219631 (Hou), which teach various aspects of a system for dispensing cutlery wherein the cutlery have many of the features of the present as noted in the previous Office action mailed on 9/23/20.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the cutlery are configured for being supported by a first escapement finger of said utensil dispenser at the first handle end of the bottommost plastic cutlery article and said handle gap being suitable for an insertion therein of a second escapement finger of the utensil dispenser, thereby supporting the first surface of said adjacent plastic cutlery article while the first escapement finger is withdrawn from below the bottommost plastic cutlery article where the first escapement finger overlaps the second escapement finger in a vertical direction.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        05/21/2021